DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1-17 in the reply filed on August 29, 2022 is acknowledged. The traversal is on the grounds that the Examiner has failed to prima facie show that there would be a serious burden on the Examiner if restriction were not required. However, the Examiner disagrees. Claims 1-17 (Group I) are classified in B32B 27/08 and claims 18-20 (Group II) are classified in B29C 48/022, the two groups are related as process of making and product made and the groups are  distinct the appliance liner (in Group I) can be made by solution casting one layer over the other. Furthermore, the inventions in Group I and II would require a different field of search and the prior art applicable to one invention would not likely be applicable to another invention. 
Hence, the restriction requirement is maintained and made FINAL. 
Claims 1-20 are pending of which claims 18-20 are withdrawn and claims 1-17 are now under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Csapos et al. (US 2019/0390893 A1) in view of Kahn et al. (US 2016/0075866 A1). 
	Csapos et al. disclose a liner for an appliance made by mixing a polymeric capping layer precursor and a pigment additive to form a color capping layer; extruding a polymeric base resin to form a polymeric base layer at a base layer formation temperature; and laminating the polymeric base layer and the color capping layer to form the liner at about the base layer formation temperature. The liner includes a polymeric liner that has a bilayer structure. The bilayer structure includes a color capping layer that includes a high-impact polystyrene material and a pigment additive. The bilayer structure also includes a polymeric base layer that includes a high-impact polystyrene material and a polyethylene material. The capping layer and the base layer are directly coupled with substantially no interfaces between them. FIG. 2A  shows that the liner comprises a color capping layer, a barrier layer, and a polymeric base layer. FIGS. 1-5 show a barrier layer 26 between the polymeric base layer 22 and the color capping layer 18 to form the liner 10. The polymeric capping layer precursor used to form the color capping layer 18 may include a high-impact polystyrene (HIPS), polyrnethylmethacrylate (PMMS), polystyrene (PS), acrylonitrile butadiene styrene (ABS), polyurethane (PU), polypropylene (PP), polyethylene (PE), or combinations thereof. The pigment additive 16 may be incorporated and/or disbursed within the color capping layer 18 at a level sufficient to impart a desired color, hue, tinting, or the like in the liner 10. As understood by those with ordinary skill in the field of the disclosure, various metallic, ceramic, polymeric pigments, and colorants can be added at various concentrations within the polymeric capping layer precursor employed in the color capping layer 18 of the liner 10. In some aspects, the pigment additive 16 is a granulated pigment. For example, titanium oxide can be included as the pigment additive 16 to achieve a white color. In other aspects, the liner 10 having a charcoal-sparkle appearance can be created by employing carbon black in one or more of quartz, mica, and stainless steel as the pigment additive 16. In some aspects of the disclosure, the pigment additives 16 are incorporated into the capping region 30 of the color capping layer 18 at a concentration level and disbursed to ensure that the liner 10 exhibits a particular color, hue, or the like, as desired by the user of the appliance 14. In another embodiment, the pigment additives 16 may be incorporated into the capping region 30 and the base region 38 at concentrations sufficient for the liner 10 to obtain the desired color, hue, or tinting. In some aspects, the mixing step 104 includes mixing the polymeric capping layer precursor with about 5% to about 30% pigment additive 16 by weight of the color capping layer 18. According to some aspects, the pigment additives 16 are incorporated into the capping region 30 of the color capping layer 18 at a concentration from about 10% to about 25% (by weight of the capping layer 18). Optionally, the pigment additives 16 may be incorporated into the capping region 30 at a concentration from about 1% to about 10% (by weight of the capping layer 18). In still other aspects, the concentration of the pigment additive 16 in the capping region 30 of the color capping layer 18 is loaded between about 15% to about 25% (by weight of the capping layer 18) and in the base region 38 of the polymeric base layer 22, if present, from about 3% to about 5% (by weight of the base layer 22). In some aspects, the color capping layer comprises from about 70% to about 95% by weight polymeric capping layer precursor and from about 5% to about 30% pigment additive by weight. The barrier layer 26 may be sandwiched directly between the color capping layer 18 and polymeric base layer 22 to form the liner 10 and the barrier region 34 includes a polyethylene material used in combination with a material employed in the base region 38, typically a material comparable to that employed in the capping layer 18 or capping region 30, e.g., a high-impact polystyrene (HIPS). In some aspects, the barrier layer 26 may be formed using a low density polyethylene, a high density polyethylene, a polypropylene, a polycarbonate, a polyester, a polyamide, a polystyrene, a high-impact polystyrene (HIPS), or a combination thereof. The polymeric base resin 20 used to form the base region 38 of the polymeric base layer 22 may include a high-impact polystyrene (HIPS), polymethylmethacrylate (PMMS), polystyrene (PS), acrylonitrile butadiene styrene (ABS), polyurethane (PU), polypropylene (PP), polyethylene (PE), or combinations thereof. The polymeric base resin 20 (see FIGS. 4A and 4B) used to form the polymeric base layer 22 may include a high-impact polystyrene (HIPS) precursor material. (See Abstract and paragraphs 0001, 0003, 0005, 0013, 0024, 0027, and 0029-0058).   
	Csapos et al. do not teach that the base layer further contains natural fibers. 
	However, Kahn et al. teach a composition that can be applied over a layer of a substrate material thereby forming a composite that has excellent weatherability, impact resistance, durability, and/or desirable surface appearance. The compositions can also include additives, each in a sufficient amount to obtain alone or in combination with other components, a desired property of the composition. Examples of various additives that can be included in compositions of the present invention include, but are not limited to, colorants, pigments, plasticizers, lubricants, UV stabilizers, light stabilizers, thermal stabilizers, antioxidants, antistatic agents, flame retardants, fillers, fibers, processing aids, biocides, surfactants, blowing agents, foaming agents, waxes and combinations thereof. The additives can be utilized in various amounts to impart a desired property to the composition. Thus, ranges of individual additives within a composition can vary. Various composites can also be formed including at least one layer of a composition and at least a second layer. The composite can be manufactured as articles including, but not limited to, appliance liners. The substrate or core to which a composition can be attached to form a composite is formed from any suitable material. Various thermoplastic resins are especially useful with examples including a halogen-containing polymers such as PVC and chlorinated PVC; acrylonitrile-butadiene-styrene (ABS), polyolefins such as polyethylene and polypropylene; polystyrene such as high impact polystyrene; polycarbonate, nylon; polyester; and combinations thereof. In various embodiments the substrate may be formed of cellulosic materials including any plant matter, for example wood and various plant fibers, such as flax fiber. (See Abstract and paragraphs 0007-0010 and 0042-0057). 	
	Accordingly, it would have been obvious to one having ordinary skill in the art to use natural fibers in the base layer of the liner taught by Csapos et al. given that Kahn et al. teach that natural fibers can be used in the substrates of composites to form structures with excellent weatherability, impact resistance, durability, and/or desirable surface appearance. Furthermore, with regards to the concentration of each component, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787